DETAILED ACTION
This detailed action is in response to the application filed on October 12, 2020, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: on page 4, line 2, the recitation of published patent application "U.S. 2015/025141A1" is incorrect as such a publication does not exist.  Appropriate correction is required.
The use of the term "VSEP," which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 2 is objected to because of the following informalities:  a definite article must appear before "membrane" to render the claim grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites dissolved components that are retained on the retentate yet the specification as filed does not disclose how dissolved components may be retained on a liquid retentate.
Claim 4 recites the limitation "driving signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 10, 12, and 13 each recite a "driving signal" yet the specification as filed does not disclose what comprises the driving signal.
Claim 7 recites the limitation "signal force" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 each recite a "signal force" yet the specification as filed does not disclose what comprises the signal force.
Claim 10 recites the limitation "driving signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites a driving force yet does not make clear whether this is the same or a different driving force as recited in Claim 1 from which the claim depends.
Claim 16 recites an interfacial shear stress yet does not provide a point of reference as to what interface is being referenced.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 10, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liberman, et al., U.S. Publication No. 2018/0304205 ("Liberman").
Applicants' claims are directed towards a method.
Regarding Claims 1-8, 10, 11, and 14-16, Liberman discloses a method for controlled deformation for enhanced cleaning of a fouled membrane (Paragraphs 2, 14, 22, 45 ("Pr")) comprising flowing a feed composition comprising a solvent and dissolved components in the solvent into a retentate side of a membrane module including a membrane (Pr25,113); passing the solvent through the membrane from the retentate side to a permeate or draw side of the membrane module while retaining the dissolved components on the retentate (Pr19; see also 112(b) analysis); as a foulant accumulates on either side of the membrane (Pr38), generating a driving force across the membrane (Pr15), wherein the membrane responds cyclically by deforming back and forth toward the permeate or draw side and toward the retentate side (Pr22,27); and dislodging the foulant from the membrane via mechanical fatigue at the foulant-membrane interface caused by the deformation (Pr38,62) of the membrane and contact with a spacer in contact with the membrane (Fig. 1, 1b, 1c, items 6, 7, Pr22,114,115).
Additional Disclosures Included:  Claim 2: wherein membrane module has a spiral-wound, hollow-fiber, or flat-sheet configuration (Pr17).  Claim 3: wherein the membrane module is selected from a reverse-osmosis module, a nanofiltration module, a microfiltration module, an ultrafiltration module, a forward-osmosis module, an electrodialysis module, and a membrane-distillation module (Pr16).  Claim 4: wherein the foulant is an organic composition (Pr4), wherein the driving force or driving signal is a pressure differential (Pr22; see also 112(b) analysis) generated via at least one of the following: control of at least one valve governing flow into or out of the membrane module; pressure fluctuations introduced by a high-pressure or circulation pump within the flow system; and modulating the backpressure of a mass flow rate to induce pressure fluctuations in the flow system (Fig. 5, item 53, Pr15,146,147).  Claim 5: wherein the spacer cuts the foulant into smaller pieces as the membrane is deformed (Pr22,38,41,115).  Claim 6: wherein the foulant is removed without introducing any cleaning chemicals to the feed composition (Pr113,131).  Claim 7: wherein the signal force or driving force across the membrane alternates such that the membrane deforms at a frequency in a range from 0.1 Hz to 5 Hz (Pr135; see also 112(b) analysis). Claim 8: wherein the signal force or driving force across the membrane alternates such that the membrane deforms at a frequency of about 0.5 Hz (Pr135 (note claimed frequency within prior art frequency range); see also 112(b) analysis).  Claim 10: wherein the driving signal or driving force comprises at least one of a pneumatic, thermal, acoustic, electric, and magnetic force (Pr51,147; see also 112(b) analysis).  Claim 11: wherein a driving force deforms the membrane (Pr22), and wherein the driving force is a fluctuating force that has a frequency, amplitude, and waveform that dislodges the foulant (Figs. 2, 3, Pr27,122).  Claim 14: wherein the foulant is dislodged without adding any chemical cleaning agents (Pr113,131).  Claim 15: wherein nonhydrodynamic interfacial shear stresses are induced at an interface of the membrane and the foulant to weaken the interface and cause mechanical fatigue at the interface (Pr38,41,62,63,88).  Claim 16: wherein the dislodging of the foulant is facilitated by at least one of interfacial shear stress and strain energy release rate (Pr38,41,62,88; see also 112(b) analysis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liberman, et al., U.S. Publication No. 2018/0304205 ("Liberman").
Applicants' claim is directed towards a method.
Liberman discloses the method of Claim 1 but does not disclose wherein a pressure differential in a range from 0.05 to 0.5 bar is used as the driving force to deform the membrane.
Liberman also discloses that the pressure differential is a result-effective variable that can be determined experimentally (Pr79) and that the differential pressure "should be low" (Pr135,145).
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the pressure differential by routine experimentation as disclosed by Liberman to arrive at the claimed pressure differential.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liberman, et al., U.S. Publication No. 2018/0304205 ("Liberman") in view of Wang, et al., U.S. Publication No. 2015/060359 ("Wang").
Applicants' claims are directed towards a method.
Regarding Claims 12 and 13, Liberman discloses the method of Claim 1, further comprising generating a first driving signal and generating a first driving force via the first driving signal to deform the membrane in at least one of the membrane modules (Pr13,22; see also 112(b) analysis).
Liberman does not disclose repeating the method in a plurality of membrane modules connected in series.
Wang also relates to a method of cleaning a membrane (Pr25) and discloses repeating the method in a plurality of membrane modules connected in series (Pr53)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method disclosed by Liberman with the serial membranes disclosed by Wang because this allows cleaning multiple membranes at single a time.
Additional Disclosures Included:  Claim 13: generating at least a second driving signal that generates at least a second driving force generated (Liberman, Pr27,135 (note adjusting method dependent on membrane system); see also 112(b) analysis), wherein the second driving signal and the second driving force are distinct from the first driving signal and the first driving force (Liberman, Pr27,135 (note adjusting method dependent on membrane system); see also 112(b) analysis), and wherein the second driving force deforms the membrane in at least one other membrane module (Wang, Pr53 (note serial membranes)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liberman, et al., U.S. Publication No. 2018/0304205 ("Liberman") in view of Clarke, U.S. Patent No. 4,904,394 ("Clarke").
Applicants' claim is directed towards a method.
Liberman discloses the method of Claim 1 except
wherein the driving force is generated by generating opposite polarities on opposite sides of the membrane to induce membrane deformations of opposite concavities.
Clarke also relates to a method of cleaning a membrane (C5/L22-23, C4/L50-51) and discloses wherein the driving force is generated by generating opposite polarities on opposite sides of the membrane to induce membrane deformations of opposite concavities (C4/L53-64).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply a magnetic field as disclosed by Clarke to produce the driving force because, according to Liberman, applying a magnetic field increases the osmotic pressure of the solution (Pr83).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779